Citation Nr: 1647896	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  12-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Review of the claims file reflects that the Veteran perfected a timely appeal with respect to the claim for service connection for tinnitus.  Thereafter, in November 2012, the RO granted service connection for this disorder.  As the Veteran did not perfect a timely appeal with respect to the rating or effective date assigned to this now service-connected disability, no issue pertaining to his tinnitus is in appellate status before the Board at this time.  

In addition, the Veteran was scheduled to testify at a hearing before the Board in August 2015.  In an October 2015 submission, however, he withdrew this request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At an October 2012 VA audiological examination, the examiner noted that an October 12, 1966 audiogram revealed mild hearing loss at 4000 Hertz and moderate hearing loss at 6000 Hertz in the Veteran's right ear-as well as moderate hearing loss at 4000 Hertz and 6000 Hertz in his left ear.  Also, an October 14, 1966 audiogram revealed mild hearing loss at 6000 Hertz in the Veteran's right ear and mild hearing loss at 4000 Hertz and 6000 Hertz in his left ear.  An October 17, 1966 audiogram revealed mild to moderate hearing loss at 4000 Hertz to 6000 Hertz in the Veteran's right ear and moderate hearing loss at 4000 Hertz to 6000 Hertz in his left ear.  

In addition, the examiner indicated that the Veteran's July 1968 separation audiogram revealed hearing within normal limits at 250 Hertz to 3000 Hertz and 6000 Hertz, bilaterally.  The examiner noted that hearing at 4000 Hertz was not tested at separation.  

After the post-service October 2012 examination, the examiner opined that the Veteran's right and left ear hearing loss was not caused by, and is not otherwise related to, his active military service-nor did it permanently increase in severity, during his active military service.  As rationale for these opinions, the examiner stated that the Veteran's hearing thresholds were within normal limits at 500 to 3000 Hertz and at 6000 Hertz at separation from service.

It appears as though the VA audiologist's negative nexus opinion was based solely on the fact that the Veteran did not demonstrate hearing loss at discharge from service.  The Board notes, however, that the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016); see Peters v. Brown, 6 Vet. App. 540, 543 (1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

As such, a remand is necessary to determine whether the Veteran's October 12, 1966 audiogram noting a 40 decibel auditory threshold when converted to ISO units at 4000 Hertz demonstrated right ear hearing loss prior to service; to address the July 1968 separation audiogram's failure to test at 4000 Hertz; to discuss the Veteran's contentions of excessive noise exposure (including a lightning exposure incident); to discuss adequately why delayed onset hearing loss might weigh against a finding that such hearing loss was related to service; and to consider the effects of post-service noise exposure.  The October 2012 VA audiologist failed to address the above in her rationale.  As such, the VA audiologist's opinion is incomplete and not supported by an adequate rationale and another remand is required.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Stegall, supra; 38 C.F.R. § 4.2 (2016) (if an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").

Moreover, there may be additional relevant treatment records not associated with the claims file.  In a September 2009 VA audiological assessment, the audiologist noted that the Veteran was seen five to six year prior regarding hearing aids.  See generally, 38 C.F.R. § 3.159 (c) (2016).

Finally, any additional outstanding VA treatment records, and any private treatment records that the Veteran identifies, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records, to include those records mentioned in the September 2009 VA audiological assessment.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA audiology evaluation by an examiner with sufficient expertise to determine the nature and etiology of any bilateral hearing loss disability.  The complete claims file should be made available to and reviewed by the examiner.  Any indicated studies should also be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether the Veteran has right ear hearing loss that clearly and unmistakably (undebatable) existed prior to his active service and if so, whether it was clearly and unmistakably (undebatable) not aggravated beyond the normal progression of the disability by active service.

With regard to any right ear hearing loss found to not clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active service.

The audiologist must address the Veteran's contentions of in-service noise exposure and possible ear injury from lightning exposure.

With regard to any left ear hearing loss, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active service, to include noise and lightning exposure sustained therein.

If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  

The audiologist should also comment on the July 1968 separation audiogram's failure to test at 4000 Hertz and the impact of any post-service noise exposure on the Veteran's current bilateral hearing loss disability.

The rationale for all opinions expressed must be provided.

3.  Confirm that any VA examination report(s) and medical opinion(s) provided comport with this remand and undertake any other development found therein to be warranted.

4.  Then, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

